IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                        : No. 70
                              :
APPOINTMENT TO THE            : CLIENT SECURITY DOCKET
PENNSYLVANIA LAWYERS FUND FOR :
CLIENT SECURITY BOARD         :


                                       ORDER

PER CURIAM
         AND NOW, this 15th day of February, 2019, the Honorable David A. Regoli,

Westmoreland County, is hereby appointed as a member of the Pennsylvania Lawyers

Fund for Client Security Board for a term of three years, commencing April 1, 2019.